Title: To Alexander Hamilton from William S. Smith, 13 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Jany. 13th. 1800
          
          It becomes my duty to communicate to you, that on the 7th. inst. one Jacob Davie of this state came to my Hutt, and informed me that he found Thomas McKensie a soldier in Capt. Church’s Company, who was an indented Servant of his—he shew me his indentures I sent for the sergeant, who inlisted him, who informed me that he enlisted, Thomas McKensie at Troy in the state of new York, I told Davie, that his indenture appeared regular, but, I felt a diffidence in releasing the soldier, not being perfectly satisfied, but that McKensie might be enlisted in the state of new York, being a native of that state, & it being impossible for the recruiting officer to know or possibly to discover at the time, that he was indented to an Inhabitant of new jersey—McKensie at the time declaring the place of his birth, & the residence of his Parents, that tho’ the recruiting orders, required officers not to enlist apprentices, still from the peculiarity of the case, I could not promptly decide on it, and requested him to state the case to you & obtain your order for his release—which I supposed if given, would be necessarily connected with the return of his bounty, & the value of his cloathing, which he had received from the public—which points being settled there would be no difficulty in the attainment of his Object he said he should try what he could do, and left me—
          On the 9th. Capt. Kirkland informed me that McKensie did not appear on the evening or the morning parade and he suspected that Davie had decoyed him from Camp, and he doubted not but he could find him, not distant from Camp—I requested him to send after him—he did—the party traced them by discription to Davies House, which proves to be at Dover, where the Soldier McKensie was no doubt secreeted—
          Enclosed is a Letter from Judge Coe of Mendham in the County of morris of the 11th. inst., and Capt. Kirklands report, to which I beg leave to refer you—I am pleased to find that the Non Commissioned officer & his party have not been guilty of any imprudence, I would not permit them to take Cartridges with them, directing them to pointedly execute their orders, unless violently opposed, if so, to retire with decency, & return to Camp, this they have done—I should thank you for your advice or orders, whether any, and what further steps, you wish me to pursue on this subject.
          I have the Honor to be With great respect—Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        